Title: Memorandum for Thomas Jefferson, 27 August 1791
From: Washington, George
To: Jefferson, Thomas



[Philadelphia, c.27 August 1791]

Will circumstances render a postponement of the Sale of Lots in the Federal City advisable? If not
Where ought they to be made
Will it in that case, or even without it, be necessary or prudent to attempt to borrow money to carry on the difft works in the City?
Whether ought the building of a bridge over the Eastern branch to be attempted—the Canal set about—and Mr Peter’s proposion with respect to wharves gone into now—or postponed until our funds are better ascertained & become productive?
At what time can the several Proprietors claim, with propriety, payment for the public squares wch is marked upon their respective tracts?

Ought there to be any wood houses in the town?
What sort of Brick or Stone [Houses] should be built—& of wht height—especially on the principal Streets or Avenues?
When ought the public buildings to be begun, & in what manner had the materials best be provided?
How ought they to be promulgated, so as to draw plans from skilful Architects? and what would be the best mode of carrying on the Work?
Ought not Stoups & projections of every sort & kind into the Streets to be prohibited absolutely?
What compromise can be made with the Lot holders in Hamburgh & Carrollsburgh by which the plan of the Federal City may be preserved?
Ought not the several Land holders to be called upon to ascertain their respective boundaries previous to the Sale of Lots?
Would it not be advisable to have the Federal district as laid out, (comprehending the plan of the Town) engraved in one piece?
